Citation Nr: 0501622	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  02-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bone cancer.

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from August 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in July 2004.  A transcript of that hearing has 
been associated with the claims folder.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a diagnosis of bone 
cancer.  


CONCLUSION OF LAW

Service connection for bone cancer is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
The RO issued the veteran a letter in March 2001 in which it 
advised the veteran of the evidence needed to substantiate 
his claim and explained the VCAA notice and assistance 
provisions, including what evidence it was responsible to 
obtain or would assist the veteran in obtaining and what 
information or evidence the veteran was obligated to provide.  
In addition, the May 2002 statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Accordingly, the 
Board finds that the RO has provided all required VCAA 
notice.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, pursuant to the VCAA, the RO 
undertook readjudication of the issue on appeal, which had 
previously been denied as not well grounded in a March 2000 
rating decision.  Prior to that readjudication in the August 
2001 rating decision, the RO issued the veteran a VCAA notice 
letter in March 2001, such that there is no conflict with 
Pelegrini.      

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the March 2001 VCAA notice letter to 
the veteran does not specifically contain this request, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
That letter specifically identified certain evidence that the 
RO would secure.  It also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
In addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, service personnel records, 
VA medical records, and private medical records as authorized 
by the veteran.  In addition, the veteran has submitted 
additional private medical records and provided testimony at 
a Travel Board hearing.  There is no indication or allegation 
that relevant evidence remains outstanding.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

Some chronic diseases, to include malignant tumors, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Similarly, diseases associated 
with exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam (Vietnam) 
during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The specified diseases include certain types 
of cancer.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Upon a review of the record, the Board finds that service 
connection for bone cancer must be denied.  During the July 
2004 Travel Board hearing, the veteran testified that he had 
been diagnosed as having bone cancer and that it affected 
areas including his back and hands.  However, review of the 
medical evidence of record reveals no diagnosis of bone 
cancer or any malignancy.  A claim for service connection 
requires evidence of a current disability.  Boyer, 210 F.3d 
at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In fact, the VA medical records in the claims folder reflect 
diagnoses of osteoarthritis or degenerative arthritis and 
arthralgias.  Although the veteran was evaluated at Shands 
Hospital in November 1989 for joint pain, the diagnosis was 
septic arthritis of unknown etiology.  There was no diagnosis 
of bone cancer.  

The veteran's personal statement or opinion that he has bone 
cancer, without evidence showing that he has medical training 
or expertise, is not competent evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  In addition, to the extent it may be 
argued that the veteran's testimony that he had been 
diagnosed as having bone cancer simply relates what he was 
told by a physician, the Board finds such assertion 
unpersuasive.  "[T]he connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

In summary, in the absence of competent evidence of a current 
diagnosis of bone cancer, there is no basis to allow the 
veteran's claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for bone cancer.  38 U.S.C.A. § 5107(b).    


ORDER

Service connection for bone cancer is denied.  


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  Impaired hearing will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The veteran submitted a report of an audiogram performed in 
March 2001 at a private facility upon referral from VA.  The 
results of the audiogram are shown only in a graphic 
representation; there are no specified auditory thresholds.  
However, the results for the left ear appear to reflect 
hearing loss disability for VA purposes.  Moreover, speech 
discrimination scores are shown to be 92 percent, although 
whether the test administered was the Maryland CNC Test is 
not specified.  

The veteran alleges that he was exposed to noise in service.  
During his July 2004 Travel Board hearing, he stated that he 
was a gunner onboard a boat and was exposed to explosions.  
The veteran's DD Form 214 reflects a service specialty 
analogous to ordnance mechanic and that he completed a 
training course for Gunner's Mate.  Service personnel records 
show that he served with the Delta River Patrol Group and 
Destroyer Squadron Nine.  The Board acknowledges that the 
veteran also admits to a history of some work-related noise 
exposure.    

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  Considering all the 
evidence of record, the Board finds a sufficient basis to 
secure an examination, prior to appellate consideration of 
the claim, to determine whether the veteran in fact has 
hearing loss disability for VA compensation purposes and if 
so, the etiology of that hearing loss.  A remand is required 
to secure such an examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for an audiology 
examination to determine the nature and 
severity of bilateral hearing loss.  The 
claims folder must be made available to 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  The examination must 
include audiometric testing and speech 
recognition testing using the Maryland 
CNC Test.  Based on test results and 
review of the claims folder, the examiner 
is asked to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's hearing loss, if any, 
is related to noise exposure experienced 
during his period of active duty service.  
The opinion should include a complete 
explanation.  If the examiner cannot 
provide the requested opinion, the report 
should so state.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause could 
result in a denial of his claim.     

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


